         Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
_______________________________________
                                          )
BRANDI SALLS, individually, and on        )
behalf of all others similarly situated   )            CIVIL ACTION
                                          )
                       Plaintiff,         )            NO. 18-11262-TSH
                                          )
                       v.                 )
                                          )
DIGITAL FEDERAL CREDIT UNION and )
DOES 1 through 100,                       )
                                          )
                        Defendants.       )
______________________________________ )


      MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO DISMISS
                         (Docket No. 12)

                                       November 8, 2018

HILLMAN, D.J.

       Brandi Salls (“Plaintiff”) brings a putative class action challenging the practice of Digital

Federal Credit Union and DOES 1 through 100 (“Defendant”) to charge overdraft fees when

members accounts have sufficient funds to cover the transactions. She brings claims for breach of

contract (Counts I and II), breach of the implied duty of good faith and fair dealing (Count III),

unjust enrichment (Count IV), money had and received (Count V), and violation of Regulation E,

12 C.F.R. § 1005.17, of the Electronic Fund Transfers Act (“EFTA”), 15 U.S.C. §§ 1693 et seq.

(Count VI). Defendant moves to dismiss all claims pursuant to Fed. R. Civ. P. 12(b)(6) for failure

to state a claim upon which relief can be granted. (Docket No. 12). For the reasons stated below,

Defendants motion is granted in part and denied in part.

                                          Background
         Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 2 of 16



        The following facts are taken from Plaintiff’s complaint (Docket No. 1) and assumed to be

true for the purposes of this motion. The court also may consider “matters fairly incorporated

within [the complaint] and matters susceptible to judicial notice.” In re Colonial Mortgage

Bankers Corp., 324 F.3d 12, 15 (1st Cir. 2003). Accordingly, the Court will also consider models

of the two agreements that Plaintiff entered into with Defendant. (Docket Nos. 23-1; 23-2). 1

        Plaintiff is a member of and entered into two written contracts with Defendant. The first

agreement (“Account Agreement”) states, in relevant part:

            •   All accounts are subject to your Schedule of Fees and Service Charges. You
                shall debit such charges against any account I own except my IRA. If there
                are insufficient funds available, the charges are payable on demand and, for
                checking accounts, will be treated as an overdraft. Docket No. 23-1 at 7
                (emphasis in original).
            •   You may at your discretion, but are not obligated to nor shall you be liable
                for refusal to, pay funds from this account: When such payment would draw
                the available balance in the account below the minimum balance for the
                account as established from time to time by you (overdraft—See the
                Schedule of Fees and Service Charges). This may include overdraft fees
                created by checks, debit card, ACH, and other electric means as applicable.
                Id. at 17 (emphasis in original).

The second agreement (“Opt In Agreement”) describes Defendant’s overdraft policies as required

by Regulation E of EFTA. 12 C.F.R. § 1005.17. The Opt In Agreement provides: “An overdraft

occurs when you do not have enough money in your account to cover a transaction, but we pay it

anyway.” (Docket No. 24-2 at 4).




1
 Plaintiff has quoted and referenced both agreements in her complain. She has also requested that this
Court take judicial notice of the them and Defendant has not objected to their authenticity. Therefore, I
will consider both documents at this stage. See Beddall v. State St. Bank & Tr. Co., 137 F.3d 12, 17 (1st
Cir. 1998) (“When, as now, a complaint’s factual allegations are expressly linked to—and admittedly
dependent upon—a document (the authenticity of which is not challenged), that document effectively
merges into the pleadings and the trail court can review it in deciding a motion to dismiss under Rule
12(b)(6).”).


                                                     2
         Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 3 of 16



       Plaintiff’s claims in this case arise from overdraft fees based on the “available balance” as

opposed to the “ledger” or “actual balance.” The “available balance” of an account is calculated

by deducting pending debits and deposit holds. Therefore, the “available balance” can be much

lower than the “actual balance” in an account.

       Plaintiff alleges that on December 18, 2014, December 19, 2014, and on information and

belief at least one time within twelve months of filing her complaint, she was charged an overdraft

fee when her “actual balance” was enough to cover the transaction. Because her “available

balance” was insufficient, however, she was charged an overdraft fee.

                                       Standard of Review

       A defendant may move to dismiss, based solely on the complaint, for the plaintiff's “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a Rule

12(b)(6) motion to dismiss, a complaint must allege “a plausible entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 559, 127 S.Ct. 1955 (2007). Although detailed factual allegations

are not necessary to survive a motion to dismiss, the standard “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555,

127 S.Ct. 1955. “The relevant inquiry focuses on the reasonableness of the inference of liability

that the plaintiff is asking the court to draw from the facts alleged in the complaint.” Ocasio-

Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011).

       In evaluating a motion to dismiss, the court must accept all factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiff’s favor. Langadinos v.

American Airlines, Inc., 199 F.3d 68, 68 (1st Cir. 2000). It is a “context-specific task” to determine

“whether a complaint states a plausible claim for relief,” one that “requires the reviewing court to

draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679, 129



                                                  3
         Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 4 of 16



S.Ct. 1937 (2009) (internal citations omitted). “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—but it has

not ‘show[n]’—that the pleader is entitled to relief.” Id. (quoting Fed. R. Civ. P. 8(a)(2)). On the

other hand, a court may not disregard properly pled factual allegations, “even if it strikes a savvy

judge that actual proof of those facts is improbable.” Twombly, 550 U.S. at 556, 127 S.Ct. 1955.

                                             Discussion

                                     1.      Breach of Contract

       “It is well-settled under Massachusetts law that the interpretation of a contract is generally

a question of law.” Baybank Middlesex v. 1200 Beacon Properties, Inc., 760 F. Supp. 957, 963 (D.

Mass. 1991) (citations omitted). If a contract is unambiguous, it must be enforced according to its

plain terms. Freelander v. G. & K. Realty Corp., 357 Mass. 512, 516, 258 N.E.2d 786 (1970). If

it is ambiguous, however, its interpretation is a question of fact for the jury. Gillentine v. McKeand,

426 F.2d 717, 721 (1st Cir. 1970); Trafton v. Custeau, 338 Mass. 305, 307-08, 155 N.E.2d 159

(1959). “The determination of whether the terms of a contract are ambiguous is a question of law.”

Baybank, 760 F. Supp. at 963. Terms will be found ambiguous only when they “are inconsistent

on their face or where the phraseology can support reasonable difference of opinion as to the

meaning of the words employed.” Fashion House, Inc. v. K Mart Corp., 892 F.2d 1076, 1083 (1st

Cir. 1989).

       When an agreement between the parties is contained in more than one document, the

separate documents “must be read together to effectuate the intentions of the parties.” Chase

Commercial Corp. v. Owen, 32 Mass. App. Ct. 248, 250 (1992) (citations omitted); see also Singh,

977 F.2d at 21 (“Under Massachusetts law, when several writings evidence a single contract or

comprise constituent parts of a single transaction, they will be read together.”) (citations omitted);



                                                  4
          Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 5 of 16



Consolo v. Bank of America, 2017 WL 1739171, at *3 n.3 (D. Mass. May 2, 2017) (“documents

must be read together when they are close in temporal space and are closely interrelated.”)

(quotation marks and citation omitted).

        Here “[a]lthough the Agreements are separate, they are arguably linked with respect to an

account holder’s overdraft protection.” Walbridge v. Northeast Credit Union, 299 F. Supp. 3d 338,

344 (D.N.H. 2018); see also Smith v. Bank of Hawaii, 2017 WL 3597522, at *5-6, (D. Haw. Apr.

13, 2017) (similarly construing an overdraft agreement and account agreement together as part of

the same transaction). But see Advia, 227 F. Supp. 3d 848, 856 (W.D. Mich. 2016) (finding that

“the Op-in Agreement is a separate contract.”). Because “Plaintiff[] ha[s] not laid out any facts

supporting the inference” that the agreements should not be construed together even though they

are arguably linked with respect to overdraft protection, I will consider the overdraft agreement in

the context of the Account Agreement for the purposes of this motion. Harrington v. Tetraphase

Pharm. Inc., 2017 WL 1946305, at *4 (D. Mass. May 9, 2017). 2

        Members opt in to Defendant’s overdraft service by checking a box on their checking and

savings account application. (Docket No. 24-2 at 3). The Opt In Agreement is accompanied by an

overdraft disclosure form. (Docket No. 24-2 at 4). The disclosure provides, in relevant part: “An

overdraft occurs when you do not have enough money in your account to cover the transaction,

but we pay it anyway.” Id. (emphasis added). The overdraft disclosure does not provide any

information clarifying that “enough money” is to be construed as “available balance” and therefore



2
  Massachusetts law requires documents to be “read together when they are close in temporal space.” See
Consolo, 2017 WL 1739171, at *3 n.3. Here, however, the documents Plaintiff submitted to the Court are
not dated, and Plaintiff does not provide the date of the Opt-In Agreement in her complaint. Thus, the
factual issue remains as to whether the agreements were entered in a sufficiently close temporal space as to
require being read together. See Walbridge, 299 F. Supp. 3d at 344 n. 3 (construing the Opt-In and Account
Agreements together for the purposes of the motion to dismiss despite the remaining “factual question as
to when the agreements were signed and in what sequence.”).

                                                     5
         Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 6 of 16



I find that a reasonable person could construe “enough money” to mean “ledger balance.” See

Walbridge, 299 F. Supp. 3d at 343 (“Standing alone, the Opt In Agreement does not sufficiently

define or explain the term ‘enough money’ to put account holders on notice that ‘enough money’

means available balance.”). Cf. Chambers v. NASA Fed. Credit Union, 222 F. Supp. 3d 1, 10

(D.D.C. 2016) (finding an opt in agreement unambiguously referring to “available balance” where

it “specifically invoke[ed] the phrase ‘available balance’” and provided examples to demonstrate

what not “enough money in your account to cover a transaction” meant).

       Defendant argues, however, that reading the Opt In Agreement in conjunction with the

Account Agreement provides context that lends support to its arguments. The Account Agreement

does indeed include references to available funds and overdrafts. Most relevant here:

           •   All accounts are subject to your Schedule of Fees and Service Charges. You
               shall debit such charges against any account I own except my IRA. If there
               are insufficient funds available, the charges are payable on demand and, for
               checking accounts, will be treated as an overdraft. Docket No. 23-1 at 7
               (emphasis in original).
           •   You may at your discretion, but are not obligated to nor shall you be liable
               for refusal to, pay funds from this account: When such payment would draw
               the available balance in the account below the minimum balance for the
               account as established from time to time by you (overdraft—See the
               Schedule of Fees and Service Charges). This may include overdraft fees
               created by checks, debit card, ACH, and other electric means as applicable.
               Id. at 17 (emphasis in original).

Defendant argues that these passages clearly demonstrate that the overdraft service utilizes

members’ “available balance.” Defendant next contends that “‘[a]vailable balance’ is a well-

known banking term that has long been understood to mean the money in an account minus holds

placed on funds to account for uncollected deposits and for pending debit transactions.” (Docket

No. 13 at 9). Finally, Defendant argues that The Funds Availability Policy in the Account

Agreement provides explicit guidance for members of various scenarios in which funds will not

be immediately “available.” Id. at 16-17.

                                                6
         Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 7 of 16



       For two reasons Defendant’s argument fails. First, Defendant did not properly define

“available balance” and its meaning is therefore ambiguous. Plaintiff contends that her account

balance was artificially low not only because there was a hold placed on deposits into her account

but also because Defendant subtracted pending transactions from the ledger balance. Indeed, this

is how Defendant calculates “available balance.” Nowhere, however, does the Funds Availability

Policy mention this second scenario or clarify how it might affect a member’s balance. Instead,

the Funds Availability Policy only explains how there may be a delay on funds coming into a

member’s account. Despite not sufficiently defining the term, Defendant argues that “available

balance” nonetheless a well-known term that reasonable members would understand. I find,

however, that the meaning of the term as used in the Account Agreement is ambiguous. Indeed,

several courts, have found similar contractual arraignments ambiguous when they used the term

“available balance.” See, e.g., Ramirez v. Baxter Credit Union, 2017 WL 1064991, at *5 (N.D.

Cal. Mar. 21, 2017) (“Plaintiff reasonably asserts that the agreement fails to define ‘available

balance,’ or otherwise clearly indicate to a customer that her ‘available balance’ is somehow

different from her ledger balance.”); Walbridge, 299 F. Supp. 3d at 346 (“The terms Northeast

used, in the absence of clear definitions or explanations, could reasonably be understood to mean

the actual balance, as other courts have found.”).

       Second, even if it was clear that Defendant subtracted pending transactions to calculate

“available balance,” neither of the Account Agreement sections pertaining to over-drafting nor the

Opt In Agreement refer members to the Funds Availability Policy to find explanations of how their

balance is calculated for purposes of overdrafts. Likewise, the Funds Availability policy makes

no reference of how it might be related to overdrafts. Thus, it is not at all clear that Defendant

would use the “available balance” when determining if an account was overdrawn even if that term



                                                 7
         Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 8 of 16



were defined adequately. See Smith, 2017 WL 3597522, at *6 (“Although the Account Agreement

has sporadic references to ‘available’ funds or balances, there is no statement, clearly understood

by a reasonable customer, that BOH would use the available balance method when determining if

an account was overdrawn.”); Walbridge, 299 F. Supp. 3d at 346 (“the agreements here are long,

twenty-four pages in total, and Northeast relies on scattered references to available funds while

using other terms that it does not define.”).

       Therefore, I find that Plaintiff has plausibly argued that the contracts, even when construed

together, are ambiguous as to whether they use the “available balance” method to determine

whether an account has been overdrafted. This ambiguity presents a factual dispute not appropriate

for resolution on this motion.       Accordingly, Plaintiff’s breach of contract claim survives

Defendant’s motion to dismiss.

                 2. Breach of the Implied Covenant of Good Faith and Fair Dealing

       Under Massachusetts law, a plaintiff states a claim for breach of the covenant of good faith

and fair dealing “when one party violates the reasonable expectations of the other.” Robert and

Ardis James Foundation v. Meyers, 474 Mass. 181, 188 (2016). For the reasons stated above, I

find that a reasonable person could have construed the contracts to mean that Defendant would use

the ledger balance method when calculating overdrafting fees. Thus, Plaintiff plausibly states a

claim that her reasonable expectations were violated, and that Defendant therefore breached the

implied covenant.

                         3. Unjust Enrichment and Money Had and Received

       Defendant argues that because a contractual relationship exists, there can be no claims for

unjust enrichment and money had and received. Defendant is correct that “Massachusetts law

does not allow litigants to override an express contract by arguing unjust enrichment.” Platten v.



                                                 8
         Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 9 of 16



HG Bermuda Exempted Ltd., 437 F.3d 118, 130 (1st Cir. 2006); see also Zarum v. Brass Mill

Materials Corp., 334 Mass. 81, 134 N.E.2d 141, 143 (1956) (“The law will not imply a contract

where there is an existing express contract covering the same subject matter.”); Metropolitan Life

Ins. Co. v. Cotter, 464 Mass. 623, 641 (2013) (“Ordinarily, a claim of unjust enrichment will not

lie where there is a valid contract that defines the obligations of the parties.”) (quotation marks and

citations omitted).

       While Defendant is correct that damages for breach of contract and the equitable claims

are mutually exclusive, the First Circuit in Lass v. Bank of America, N.A. noted that “it is accepted

practice to pursue both theories at the pleading stage.” 695 F.3d 129 (1st Cir. 2012); see also Viera

v. First American Title Ins. Co., 668 F. Supp. 2d 282, 295 (D. Mass. 2009) (Plaintiff may “plead

alternative and even inconsistent legal theories, such as breach of contract and unjust enrichment,

even if Plaintiffs only can recover under one of these theories.”). In Lass, the First Circuit

permitted equitable claims to survive a motion to dismiss when the contract at issue did “not

explicitly address” some of the claims made by the plaintiff in that case. Lass, 695 F.3d 129, 140;

see also Metropolitan Life, 464 Mass. at 641 (holding that a plaintiff is only entitled to pursue

equitable claims “in circumstances where one party to a contract demands performance from the

other that is not due under the terms of the contract.”). Therefore, the court held that “the district

court will be in a better position once the record is more developed to determine whether the unjust

enrichment claim should survive.” Lass, 695 F.3d at 141.

       Here, Plaintiff asserts that she entered into binding contracts with Defendant and uses the

same theories to support both her breach of contract and equitable claims. Thus, unlike the

situation in Lass, the contractual arrangement between the parties here does explicitly cover the

dispute. Plaintiff does not allege that Defendant was enriched because it received a benefit outside



                                                  9
        Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 10 of 16



the scope of the contracts between the parties. Rather, Plaintiff alleges that the benefit was

conferred upon Defendant because it breached the contract. As such, Plaintiffs equitable claims

must fail. See Walbridge, 299 F. Supp. 3d at 347 (holding that “[a]lthough incompatible claims

might be allowed to proceed at the pleading stage in some cases,” because the plaintiff “brings

claims for breach based on the same theory that he asserts in support of his equitable claims . . . it

is appropriate to dismiss the claims.”).

                                             4.     EFTA

                                           a. Violation of Regulation E

       Plaintiff alleges Defendant violated Regulation E of EFTA, 12 C.F.R. § 1005.1 et seq.,

because it did not accurately describe its overdrafting practices in the Opt-In Agreement.

Regulation E provides, in relevant part:

       [A] financial institution ... shall not assess a fee or charge on a consumer's account for
       paying an ATM or one-time debit card transaction pursuant to the institution's overdraft
       service, unless the institution:

               (i) Provides the consumer with a notice in writing, or if the consumer agrees,
               electronically, segregated from all other information, describing the institution's
               overdraft service;

               (ii) Provides a reasonable opportunity for the consumer to affirmatively consent, or
               opt in, to the service for ATM and one-time debit card transactions;

               (iii) Obtains the consumer's affirmative consent, or opt-in, to the institution's
               payment of ATM or one-time debit card transactions; and

               (iv) Provides the consumer with confirmation of the consumer's consent in writing,
               or if the consumer agrees electronically, which includes a statement informing the
               consumer of the right to revoke such consent.

C.F.R. § 1005.17(b). Further, the mandated disclosure must “be clear and readily understandable.”

12 C.F.R. § 1005.4(a)(1).




                                                  10
        Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 11 of 16



       Defendant’s Opt In Agreement states that “[a]n overdraft occurs when you do not have

enough money in your account to cover a transaction.” (Docket No. 24-2 at 4). Plaintiff argues

that this description does not accurately describe Defendant’s practice. (Docket No. 25 at 16).

Defendant contends that when read in conjunction with the Agreement, the Opt-In Agreement

sufficiently and accurately describes Defendant’s policies. For the reasons stated above in the

context of the breach of contract claim, the language Defendant uses is ambiguous. Therefore, I

do not find that “enough money” accurately describes Defendant’s policy of using the “available

balance” method such that a member could meaningfully provide affirmative consent.

                                                  b. Defenses

                                                      i. Safe Harbor

       Defendant alternatively argues that it is protected from liability under the EFTA safe harbor

provision. Financial institutions are protected from liability under EFTA for “any failure to make

disclosure in proper form if a financial institution utilized an appropriate model clause issued by

the Bureau or the Board.” 15 U.S.C. § 1693m(d)(2).

       Defendant relies on Tims v. LGE Community Credit Union, 2017 WL 5133230 (N.D. Ga.

Nov. 6, 2017). The court in that case found that the safe harbor provision applied because “‘enough

money’ could mean either balance calculation method.” Id. at *6. Therefore, the court held that

“LGE cannot be said to have explicitly misled the Plaintiff or inaccurately described its overdraft

program. The only thing LGE can be said to be guilty of is a lack of precision.” Id.

       Other courts, however, have been critical of the Tims holding. See, e.g., Walbridge, 299 F.

Supp. 3d at 349 (“The reasoning in Tims is strained at best and, therefore, not persuasive.”).

Indeed, most courts have interpreted the safe provision as precluding liability for violations arising

from the form notice takes but not from misleading or inaccurate content it includes. Walbridge,



                                                 11
        Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 12 of 16



299 F. Supp. 3d at 349; Gunter v. United Federal Credit Union, 2017 WL 4274196, at *4 (D. Nev.

Sept. 25, 2017); Pinkston-Polling v. Advia Credit Union, 2017 WL 5153218, at *2 (W.D. Mich.

Apr. 20, 2017); Smith, 2017 WL 3597522, at *8; Walters v. Target Corp., 2017 WL 3721433, at

*5 (S.D. Cal. Feb. 14, 2017); Ramirez v. Baxter Credit Union, 2017 WL 118859, at *7 (N.D. Cal.

Jan. 12, 2017); Berenson v. Nat’l Fin. Servs., LLC, 403 F. Supp. 2d 133, 151 (D. Mass 2006). I

agree that the reasoning in Tims is unpersuasive and hold that the safe harbor does not protect

Defendant from liability in this case.

                                              ii. Statute of Limitations

       Individual and class actions for damages for failure to comply with the EFTA may be

brought “within one year from the date of the occurrence of the violation.” 15 U.S.C. 1693m(g).

According to Plaintiff, she was wrongly charged overdraft fees on December 18, 2014, December

19, 2014, and upon information and belief at least one other time within twelve months of filing

her complaint on June 15, 2018.

                                          1. Claims from June 15, 2017 to Present

       Defendant contends that Plaintiff’s claim accrued “as soon as the first fee [was] charged.”

(Docket No. 13 at 16). None of the Circuit Courts have directly addressed this issue. In Wike v.

Vertrue, Inc., 566 F.3d 590, 591-92 (6th Cir. 2009), a cardholder verbally preauthorized monthly

charges to a debit card. The Sixth Circuit concluded that “the one-year limitations period began

when the first recurring transfer took place.” Id. at 593. All the transfers at issue in that case,

however, were made within the one-year period. As a result, the court did not determine whether,

had the first transfer been made outside that period, all claims based on later transfers would have

been barred.




                                                12
        Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 13 of 16



        Some district courts have interpreted Wike to stand for the proposition that a pre-authorized

transfer made outside of the one-year window bars all later claims. See, e.g., Repay v. Bank of Am,

N.A., 2013 WL 6224641, at *3 (N.D. Ill. Nov. 27, 2013) (concluding the first transfer “also triggers

the limitations period for all ensuring transfers.”); Harvey v. Google Inc., 2015 WL 9268125, at

*4 (N.D. Cal Dec. 21, 2015) (same). But see Diviacchi v. Affinion Grp., Inc., 2015 WL 3631605,

at *10 (D. Mass. March 11, 2015) (holding that each transfer “constitutes a new and independent

violation” this is actionable if it falls within the one-year limitation period regardless of whether

earlier transfers fell outside the window). Defendant relies heavily on the Wike progeny to argue

that the clock on Plaintiff’s claim began to run on December 18, 2014.

        This case, however, is factually distinguishable from Wike and its progeny. In Smith v.

Bank of Hawaii, the court “conclude[d] that Wike cannot logically be extended to the facts of this

case, which involves allegedly unauthorized overdraft fees.” 2018 WL 1662107, at *5 (D. Haw.

Apr. 5, 2018) (emphasis in original). In the court’s view:

        The difference between preauthorizing a series of transfers and opting in to an
        overdraft services is both significant and meaningful. In the first instance, a
        consumer gives express permission for a series of recurring transfers from his or
        her account. But in the second instance a consumer merely opts in to a service,
        perhaps with no intention of ever using it, and he or she does not agree to any
        specific fee or charge, let alone a series of them.

Id.; see also Pingston-Polling v. Advia Credit Union, 2018 WL 3758088, at *3 (W.D. Mich. Aug.

8, 2018) (“This Court agrees with the reasoning in Smith . . . [that] overdraft fees constitute discrete

harms that do not constitute a single transaction providing for recurring transfers.”).

        Indeed, Regulation E seems to contemplate that this distinction is a meaningful one. On

the one hand, Regulation E requires preauthorized transfers to be in writing but only focuses on

the authorization itself. 12 C.F.R. § 1005.10(b). On the other hand, with regard to overdraft

services, the statute not only focuses on the requirements for opt-in provisions, but also prohibits

                                                  13
         Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 14 of 16



“any fee or charge on the consumer’s account for paying an ATM or one-time debit card

transaction pursuant to the institution’s overdraft service” without making the appropriate

disclosures. 12 C.F.R. § 1005.17(c)(2). “Thus, the violation for purposes of determining the

limitation period for a preauthorized transfer may properly be characterized as an omission. But

when a bank assesses overdraft fees or charges, it violates the express language of Regulation E

every time it imposes a fee or charge.” Smith, 2018 WL 1662107, at *5. I find the Smith court’s

reasoning persuasive and therefore Defendant’s reliance on Wike and its progeny is misplaced

given the facts of this case.

        Plaintiff alleges that on information and belief, “at least one such instance has occurred

within twelve months of filing this complaint.” Compl. ¶ 38. Therefore, Plaintiff’s EFTA claims,

insofar as they occurred within one year of filing her complaint are not time barred.

                                                2. Claims before June 15, 2017

        With regard to Plaintiff’s claims under EFTA that occurred outside of the one-year

window, Plaintiff contends that the discovery rule applies. While, “it is unclear whether the one-

year statute of limitations of the EFTA incorporates a discovery rule,” the First Circuit has not

addressed the issue. Dorsey v. Enterprise Leasing, 78 F. Supp. 3d 353, 357 (D.D.C. 2015).

Plaintiff contends that it is likely that the First Circuit would find that the statute does incorporate

the rule. See Skwira v. United States, 344 F.3d 64, 75 (1st Cir. 2003) (“lower federal courts

‘generally apply a discovery rule when a statute is silent on the issue.’”) (quoting Rotella v. Wood,

528 U.S. 549, 555, 120 S.Ct. 1075 (2000)). Thus, I will assume that the discovery rule is available

to Plaintiff here.

        The “discovery rule allows a claim to accrue when the litigant first knows or with due

diligence should know facts that will form the basis for an action.” Randall v. Laconia, N.H., 679



                                                  14
         Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 15 of 16



F.3d 1, 7 (1st Cir. 2012) (internal quotation marks omitted). Whether a litigant should have known

is evaluated against the objective standard of what a “reasonable person similarly situated to the

plaintiff would have known.” McIntyre v. United States, 367 F.3d 38, 59 (1st Cir. 2004) (emphasis

omitted). In order to apply, “the factual basis for the cause of action must have been inherently

unknowable that is, not capable of detection through the exercise of reasonable diligence at the

time of injury.” Sanchez v. United States, 740 F.3d 47, 52 (1st Cir. 2014) (internal quotation marks

omitted).

        Plaintiff argues that this Court should not resolve whether the discovery rule applies on

this motion as it involves a fact-intensive inquiry. See Abdallah v. Bain Capital LLC, 880 F. Supp.

2d 190, 198 (D. Mass. 2012) (“Although determining whether the discovery rule, fraudulent

concealment, or equitable tolling should apply in a case is a question of fact to be determined by

the finder of fact, the court can grant a motion to dismiss if no set of facts would entitle the plaintiff

to relief.”); In re Tyco Intern., Ltd., 2004 WL 2348315, at *18 (D.N.H. Oct. 14, 2004) (“the

discovery rule generally will not be resolvable on a motion to dismiss, unless it is plain from the

complaint itself that the plaintiffs’ claims are time-barred.”).

        While application of the discovery rule is often fact-intensive, here I find that the discovery

rule does not apply as a matter of law. “In the context of EFTA claims . . . the discovery rule [will

often] not apply because a plaintiff could reasonably discover an injury by reviewing his bank

statement or online account which would show that a fee or fees had been improperly assessed.”

Walbridge v. Northeast Credit Union, 299 F. Supp. 3d 338, 351 (D.N.H. 2018); see also Harvey,

2015 WL 9268125, at *4 (“If Harvey had exercised due diligence, she should have discovered the

injury either by looking at her Google account or even more simply, looking at her bank

statements.”).



                                                   15
        Case 4:18-cv-11262-TSH Document 31 Filed 11/08/18 Page 16 of 16



       Plaintiff claims that she could not have discovered the facts which form the basis of her

claim because Defendant concealed its practice of using the “available balance” method from its

customers. Plaintiff’s argument is unpersuasive. Plaintiff alleges in her complaint that she was

charged an overdraft fee when her account had a positive “ledger balance.” Therefore, had

Plaintiff checked her bank statements, she “should have known when [she] was charged [her] first

overdraft on a positive ledger balance that [Defendant] was not using the ledger balance method

to assess overdraft fees.” Domann v. Summit Credit Union, 2018 WL 4374076, at *10 (W.D. Wis.

Sept. 13, 2018). Accordingly, Plaintiff’s claim was not inherently unknowable. Indeed, had she

used reasonable diligence, she could have easily discovered the factual foundation of her claim.

She is therefore not entitled to rely on the discovery rule for her EFTA claims that occurred more

than one year before she filed her complaint.

                                           Conclusion

       For the reasons stated above, Defendants motion (Docket No. 12) is granted in part and

denied in part. Claims IV and V are dismissed. Claims I, II, and III survive Defendant’s motion

to dismiss. Finally, Claim VI survives Defendant’s motion only for claims that occurred on or

after June 15, 2017.

SO ORDERED

                                                                         /s/ Timothy S. Hillman
                                                                      TIMOTHY S. HILLMAN
                                                                            DISTRICT JUDGE




                                                16
